The purported judgment of conviction signed by Virginia H. Mayfield, judge, and upon which this petitioner is held in the county jail, is in words and figures as follows:
"May 16, 1924.
"On plea of guilty, the court awards the following punishment: That the defendant, Bert Higginbotham, serve a term of twelve months at hard labor for this county.
"Virginia H. Mayfield, Judge."
In my opinion this is wholly insufficient; and according unto this entry the most liberal construction, it is nothing more than a mere bench note, and in no respect does it rise to the dignity of a judgment of conviction. In other words, this entry is lacking in form, and material averments, to constitute it a judgment, and to support it as a judgment is to sanction an uncertainty and looseness in the record bordering upon the pernicious. There is no adjudication of guilt, nor is there even a pronouncement of sentence by the court, and it contains no language from which those all-important essentials could be implied. The entry above set out is not a judgment; as such it is void, and the petitioner to be restrained of his liberty under and by virtue of such an abortive attempt at a judgment, such restraint is illegal, and he should be forthwith discharged. Habeas corpus is a writ of right and under the fundamental law of this state no authority thereof has the right to suspend such writ. Const. 1901, § 17. It is the legal process employed for the summary vindication of the right of personal liberty when illegally restrained. As stated, there is no judgment of any court, shown by this record, authorizing the restraint of this petitioner. It requires neither argument nor citation of authorities to show that this entry (supra) is wholly inoperative as a judgment. It is nothing more than an unintelligible bench note, and barely contains sufficient data from which to prepare a judgment.
  "The judgment, decree, or order of any court, to be operative, must be certain and complete in itself, without reference to anything else by which to ascertain its meaning." Wright v. State, 103 Ala. 95,15 So. 506.
This question being conclusive of the matter, I refrain from discussing other questions presented upon this appeal. I dissent from the conclusion reached, as well as from the reasons therefor. The writ should be granted, and the petitioner discharged from custody.